DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated October 11, 2022.

The objections to claims 13 and 17-19 have been overcome as claims 13 and 17-19 have been amended to correct the informalities.

As for Applicant’s argument regarding independent claims 1, 11, and 13: “Claims 1 and 3-19 were rejected under 35 U.S.C. 112(b) as indefinite. The claims have been amended to clarify antecedence and remove the objected to phrase 'imaginary".” (Remarks, page 6); the term “imaginary” has not been removed in claims 11 and 13.

Accordingly, independent claim 1 and its dependent claims are rejected under a different basis in this Office Action.  Independent claims 11 and 13 and their dependent claims remain rejected under 35 U.S.C. 112(b).


Claim Objections
Claim 18 is objected to because of the following informalities: “and the at least one touch-sensitive operating region positioned on the front side is oriented on the front side of the arm support is oriented facing a direction of a windshield.”.  It appears the term “is oriented” is mistakenly duplicated.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 11 and 13 recite “wherein the operating device, viewed in an imaginary mounted state in the transportation vehicle”.  It is unclear what is meant by the use of the term “imaginary”.  The term imaginary implies that the mounted state does not exist in reality.
The claims dependent on claims 11 and 13 are also rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach (US 2018/0239483 A1) in view of Ricci (US 2013/0241720 A1).

Instant Claim 1: An operating device for a transportation vehicle  (“Method, apparatus, and computer readable media are disclosed for position control touchscreens for vehicles.” (Brombach, abstract)  The position control touchscreen of Brombach corresponds to the operating device of the claim.)

the operating device comprising: at least one touch-sensitive operating region which displays at least one operating symbol and actuates at least one window regulator,  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position adjuster of Brombach corresponds to the window regulator of the claim.  When the user selects an image (“operating symbol”) on the touchscreen (“operating region”) relating to the window, it is the window position adjuster which effects the desired window adjustment.)

wherein the operating device, viewed in mounted state in the transportation vehicle,  (Referring to fig 1 of Brombach, position control touchscreens 116 can be said to be viewed in mounted state.)

exhibits an upper side and a front side adjacent thereto,  (Referring to fig 1 of Brombach, the front side of position control touchscreens 116 is readily viewable.  The upper side of position control touchscreens 116 is not viewable as the upper side is located within the car door.)

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged … on a part of the front side,  (The front side of position control touchscreens 116 of Brombach is a touch-sensitive operating region.)

and wherein the at least one touch-sensitive operating region is a touchscreen.  (The front side of position control touchscreens 116 of Brombach is a touchscreen.)

Brombach does not teach the following limitations of this claim:

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged both at least on a part of the upper side and at least on a part of the front side, …
wherein a maximum angle of 90 degrees is formed between the upper side and the front side, and wherein the at least one touch-sensitive operating region is a touchscreen.

In the same field of endeavor, however, Ricci does disclose a vehicle display device wherein the upper side also contains a touch-sensitive operating region.

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged both at least on a part of the upper side and at least on a part of the front side,  (“For example, control buttons 216, 220, and 224 (fig 2A) may be configured to, in combination or alone, control a number of aspects of the device 100.” (Ricci, paragraph 60)  As seen in fig 1 of Ricci, display device 100 is attached to the console of a vehicle.  Just as device 100 contains buttons on the top side, when Ricci is combined with Brombach, position control touchscreens 116 of Brombach would also contain a user interface on the top side, meaning the top side of position control touchscreens 116 would be accessible to the user and not be located within the car door.)

wherein a maximum angle of 90 degrees is formed between the upper side and the front side,  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.)

and wherein the at least one touch-sensitive operating region is a touchscreen.  (When Ricci is combined with Brombach, position control touchscreens 116 of Brombach would contain a touchscreen on the top side.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle position control touchscreen as taught by Brombach; with the display device as taught by Ricci, wherein the display device contains user accessible buttons on the top side.  Such a combination involves incorporating a known feature (Ricci) into a known device in order to yield the predictable results of providing the user the option to press a touchscreen on top of the device while driving, rather than having to bend his head to find the right location to press on the front of the device.


Instant Claim 3: The operating device of claim 1, wherein the at least one touch-sensitive operating region located on the upper side for actuating the window regulators includes with the at least one operating region located on the front side for actuating the window regulators an angle that is less than 90 degrees.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of approximately 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.
According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Whether the angle formed by the upper side and the front side of the display of Brombach/Ricci is exactly 90 degrees or less than 90 degrees is a matter of design choice.)


Instant Claim 4: The operating device of claim 1, wherein touch-sensitive operating regions are present which serve either for actuating the front window regulators or for actuating the rear window regulators, wherein a touch-sensitive operating region is present for switching over between an actuation of the front window regulators or of the rear window regulators.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position control touchscreen 116 of Brombach is capable of controlling all windows in the vehicle.)


Instant Claim 5: The operating device of claim 1, wherein at least one window is capable of being opened or closed in a continuous action by a wiping motion and/or by a double tapping which is executed on the at least one touch-sensitive operating region for actuating at least one window regulator.  (Although Brombach does not explicitly teach a double tap on position control touchscreen 116 in order to actuate a function, by official notice, such a touchscreen tap is well known and would be obvious to include in the touchscreen of Brombach as well.)


Instant Claim 6: The operating device of claim 5, wherein the continuous action is terminated by a single tapping on the at least one touch-sensitive operating region for actuating at least one window regulator.  (If one action is in the process of being executed, and the user touches a different function altogether on the touchscreen 116, by official notice, it is typical for the in-process action to halt.)


Instant Claim 7: The operating device of claim 1, wherein at least one window is opened or closed in a manual action by a sustained touching contact on the at least one touch-sensitive operating region for actuating at least one window regulator.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position control touchscreen 116 of Brombach provides the user the ability to manually control the windows of the vehicle 100.)


Instant Claim 8: The operating device of claim 7, wherein the manual action of the at least one window is terminated by a lifting of a touching element away from the at least one touch-sensitive operating region for actuating at least one window regulator.  (If the user of Brombach selects to open a window on position control touchscreen 116, the user then lifts his finger off the touchscreen 116.)


Instant Claim 9: The operating device of claim 4, wherein all the windows are opened or closed simultaneously by a double tapping on touch-sensitive operating region for switching actuation over between the front window regulators and the rear window regulators and by a subsequent touching of at least one touch-sensitive operating region for actuating the window regulators.  (Although Brombach does not explicitly teach the exact mechanism to use for opening or closing all windows simultaneously, there would obviously be some way to do so on the position control touchscreen 116.)


Instant Claim 10: The operating device of claim 1, wherein at least one touch-sensitive operating region is present for locking or unlocking all the doors of the transportation vehicle, and wherein the locking is implemented by single tapping on touch-sensitive operating region for locking or unlocking all the doors of the transportation vehicle or by simultaneous touching of several touch-sensitive operating regions, and wherein the unlocking is implemented by single tapping on touch-sensitive operating region for locking or unlocking all the doors of the transportation vehicle.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  Although Brombach does not explicitly teach the exact mechanism to use for locking or unlocking all the doors simultaneously, there would obviously be some way to do so on the position control touchscreen 116.)


Instant Claim 12: The operating device of claim 3, wherein the at least one touch-sensitive operating region located on the upper side for actuating the window regulators includes with the at least one operating region located on the front side for actuating the window regulators an angle that lies within a range from approximately 60 degrees to approximately 80 degrees.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of approximately 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.
According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Whether the angle formed by the upper side and the front side of the display of Brombach/Ricci is approximately 90 degrees or between approximately 60 degrees and 80 degrees is a matter of design choice.)


Instant Claim 17: The operating device of claim 1, wherein the at least one touch-sensitive operating region positioned on the upper side is oriented on an upper side of an arm support, and the at least one touch-sensitive operating region positioned on the front side is oriented on the front side of the arm support facing a direction of a windshield.  (According to section 2144.04 of the MPEP, under the heading Rearrangement of Parts, “Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.”  The exact position of the position control touchscreen 116 of Brombach within the area of the car door is a matter of design choice.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626